       Case 1:19-cv-12533-WGY Document 67-1 Filed 02/18/20 Page 1 of 2




                                          Exhibit A



       Field     Applicable Record                                 Notes
                        Types
BEGBATES        Ml
ENDBATES        Ml
BEGATTACH       Ml                      Describes range of related documents from
                                        email/attachment family or reflects logical document
                                        joundaries from scanned docs.
ENDATTACH       All
CUSTODIAN       All
ALL             All                     To the extent feasible, multiple values to account for
CUSTODIANS                              deduplication.
FILENAME        All, except for Email
FILE PATH       All                     Original file path only, if available
ALL FILE        All                     Vlultiple values to account for deduplication.
PATHS
EMAIL FOLDER All                        "older structure within the email mailbox
ALL EMAIL       All                     Vlultiple values to account for deduplication
FOLDER
FILE SIZE       All
FILE            All
EXTENSION
TIME SENT       Email
SENT DATE       Email
DATE            Email
RECEIVED
TIME            Email
RECEIVED
DATE            All, except for Email This is a single date-time field
CREATED
DATE            All, except for Email This is a single date-time field
MODIFIED
LAST            All, except for Email This is a single date-time field
MODIFIED
DATE
TITLE           All, except for Email
SUBJECT         Email
AUTHOR          Email and, to the
                extent available, all
                other record types
FROM            Email and, to the
                extent available, all
                other record types



                                               29
      Case 1:19-cv-12533-WGY Document 67-1 Filed 02/18/20 Page 2 of 2




RECIPIENT/TO   Email
CC             Email
BCC            Email
MD5 HASH       All
TEXTLINK       All                   Printed or extracted text for e-mail and e-docs, OCR for
                                     scanned docs.
NATIVELINK     All (as applicable)   Provide link to native file, as applicable
CONFIDENTIAL All                     Confidentiality designation




                                            30
